180 F.2d 852
CHAMBERS,v.UNITED STATES.
No. 13010.
United States Court of Appeals, Fifth Circuit.
March 28, 1950.

Carroll Jones Chambers, in propria persona.
H. S. Phillips, U.S. Atty., Tampa, Fla., for appellee.
Before HUTCHESON, Chief Judge, and WALLER and RUSSELL, Circuit Judges.
PER CURIAM.


1
Convicted upon his express waiver of counsel and his plea of guilty, and sentenced on September 11, 1947, to imprisonment for six years, appellant, on May 28, 1949, filed in the sentencing court a petition, under Sec. 2255, Title 28 U.S.C.A., as amended, for correction of his sentence.  His petition denied, he appealed.


2
He is here by brief and in person1 urging upon us many 'reasons for allowing clemency', and insisting that the sentencing court erred in not affording him relief.


3
Whatever may be said of the force and validity of the nine numbered matters he urges in his petition as 'reasons for allowing clemency', none of them, except No. 1, that he was denied legal counsel, present any matter of legal cognizance in the district court or here.


4
This claim that he was denied counsel is completely refuted by the record showing that he was carefully advised of his right to have counsel and that he stated he yid not wish one.  Moreover, in his brief and in his oral statements before us, he does not dispute the record on this point.  On the contrary, he freely admits that he waived counsel.


5
There was no error in denying his petition.  The order appealed from is


6
Affirmed.



1
 He was conditionally released on Jan. 1, 1950